IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,772


EX PARTE MACE LEE MCGREW, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003CR8727D IN THE 227TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
aggravated robbery. He was sentenced to imprisonment for life and forty years, respectively. The
Fourth Court of Appeals affirmed his convictions. McGrew v. State, No. 04-05-00144-CR (Tex.
App.-San Antonio, delivered April 12, 2006, no pet.).  
	Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance because counsel failed to timely notify Applicant that his convictions had been affirmed. 
Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has
entered findings of fact and conclusions of law that Applicant was denied the opportunity to file a
petition for discretionary review. The trial court recommends that relief be granted. Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Fourth
Court of Appeals in Cause No. 04-05-00144-CR that affirmed his convictions in Case No.
2003CR8727D from the 227th Judicial District Court of Bexar County. Applicant shall file his
petition for discretionary review with the Fourth Court of Appeals within 30 days of the date on
which this Court's mandate issues.
	Applicant's remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: October 3, 2007
Do not publish